November 14, 2002





Mr. Stephen Kelly



 

 

 

Dear Stephen:



This letter sets forth the terms and conditions of your employment with
Chordiant Software, Inc. (the "Company" or "Chordiant") as its President and
Chief Executive Officer reporting directly to the Board of Directors (the
"Board").  Upon execution by the parties, this letter agreement shall be deemed
effective January 1, 2002. 



1.         As President and CEO of Chordiant, you will perform the duties
customarily associated with this position, and such duties as may be assigned to
you by the Board. 

2.         During the 2002 calendar year, your annual base salary will be
$250,000, less standard deductions and withholdings, paid on the Company's
regular payroll dates.  During the 2003 calendar year, your annual base salary
will increase to $350,000, less standard deductions and withholdings, paid on
the Company's regular payroll dates.



3.         You will receive a $350,000 bonus for the third calendar quarter of
2002, to be paid by the end of Q4 of 2002.    You will also be eligible to
receive a $200,000 bonus for the fourth calendar quarter of 2002 if the Company
achieves an earnings per share loss no greater than $.05.  If earned, this bonus
will be paid by the end of the Q1 2003.



During the 2003 calendar year, you will be eligible for quarterly MBO bonuses of
up to $50,000 per quarter based upon the Board's determination that you have
achieved certain mutually agreeable objectives.  You will also be eligible for a
bonus of up to 20% of your salary, to be paid at the end of the 2003 calendar
year, at the discretion of the Board and based upon your achievement of
annualized objectives to be established by the Board for your position.  As with
all executives, receipt of MBO bonuses and year-end bonuses will be subject to
the achievement of the Company's annual financial plan and both Company and
individual management objectives. 

4.         Any stock options or shares of restricted stock granted to you by the
Company shall be subject to the terms and conditions specified in the applicable
plan documents and stock option/restricted share agreements between you and the
Company.



5.         You are also eligible for standard Company benefits, including paid
vacation and medical and dental coverage, as well as the following non-standard
benefits: a life insurance policy in the amount of $500,000 (with the premiums
to be paid by the Company) and reimbursement for tax services up to $5,000 per
year.  The Company reserves the right to modify your compensation and benefits
from time to time, as it deems necessary.



6.         You will be expected to continue to abide by the Company's policies
and procedures, and to continue to comply with your Proprietary Information and
Inventions Agreement. 



7.         Either you or the Company may terminate your employment relationship
at any time with or without cause or advance notice.  If the Company terminates
your employment without cause at any time, then: (a) the Company will make
severance payments to you in the form of continuation of your base salary in
effect on the termination date for 12 months following the termination date,
payable on the Company's ordinary payroll dates, subject to standard payroll
deductions and withholdings; and (b) the vesting of your restricted shares
and/or options will be accelerated so that you will immediately vest in 50% of
the then unvested shares.  As a condition to receiving any of these severance
benefits, you agree that you shall provide the Company with a full and effective
release and waiver of any claims or rights against the Company or related
parties in a form acceptable to the Company.



If you resign or your employment is terminated for cause, all compensation and
benefits will cease immediately, and you will receive no further compensation or
benefits from the Company, including (without limitation) the items listed in
the preceding paragraph.  For purposes of this letter agreement, "cause" means:
(a) conviction of any felony or crime involving moral turpitude or dishonesty;
(b) participation in a fraud or act of dishonesty against the Company; (c)
willful breach of the Company's policies; (d) intentional damage to the
Company's property; (e) material breach of this Agreement or your Proprietary
Information and Inventions Agreement; or (f) conduct by you that, in the good
faith and reasonable determination of the Board, demonstrates gross unfitness to
serve.  Physical or mental disability will not constitute cause.



8.         This letter, together with any applicable stock option agreements or
restricted share agreements, your Proprietary Information and Inventions
Agreement, your Indemnification Agreement, your Change in Control Agreement, and
the Promissory Note, constitute the complete, final and exclusive embodiment of
the entire agreement between you and Chordiant with respect to the terms and
conditions of your employment.  In entering into this agreement, neither party
is relying upon any promise or representation, written or oral, other than those
expressly contained herein, and this Agreement supersedes any other such
promises, representations or agreements.  It may not be amended or modified
except in a written agreement signed by you and a duly authorized Company
officer.  As required by law, this offer of employment is subject to proof of
your right to work in the United States.



If you agree to the terms as described above, please sign below and return this
letter to me. 





                                                                        Very
truly yours,

 

                                                                        /s/
Samuel T. Spadafora

                                                                        Sam
Spadafora


                                                                        CHAIRMAN

Agreed and Accepted:

By:  _/s/ Stephen Kelly___________________________



        Stephen Kelly





Date:  November 14, 2002________________________

